Title: To Thomas Jefferson from Jonathan Williams, 28 June 1808
From: Williams, Jonathan
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Washington June 28 1808
                  
                  I have received under the cover of the Letter you did me the honour to write this morning twenty five dollars, which in conformity to your desire I shall convey to the Treasurer of the US Military Philosophical Society in discharge of your contribution, according to the terms of the circular from the Treasurer to which you refer.—
                  I have the honour to be with the greatest Respect Sir Your obedient & faithfull Servant
                  
                     Jon Williams 
                     
                     Prest USMPS.
                  
               